United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2862
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                             Michael Christian Tinlin,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                          Submitted: September 21, 2021
                            Filed: December 15, 2021
                                 ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

COLLOTON, Circuit Judge.

      Michael Tinlin pleaded guilty to conspiracy to distribute 500 grams or more of
methamphetamine, see 21 U.S.C. § 846, and to possession of a firearm in furtherance
of a drug trafficking offense, 18 U.S.C. § 924(c). In determining an advisory
sentencing range under the sentencing guidelines, the district court1 concluded that
Tinlin qualified as a career offender based on two prior convictions for a crime of
violence. See USSG § 4B1.1(a). The court thus determined an advisory range of 322
to 387 months’ imprisonment and then varied downward from the range to impose
a sentence of 300 months. Tinlin argues that the court miscalculated the advisory
guideline range because one of his prior convictions does not qualify as a crime of
violence, and that he should not have been treated as a career offender. We conclude
that there was no error, and therefore affirm.

       The dispute concerns the offense of domestic abuse assault, in violation of
Iowa Code §§ 708.1(1) and 708.2A(2)(c). Under the so-called “force clause” of the
career-offender guideline, a conviction qualifies as a “crime of violence” if it is an
“offense under federal or state law, punishable by imprisonment for a term exceeding
one year,” that “has as an element the use, attempted use, or threatened use of
physical force against the person of another.” USSG §§ 4B1.1(a), 4B1.2(a). The
Iowa offense is punishable by more than a year in prison, and the elements require
proof that an offender (1) committed an assault against a person with an enumerated
domestic relationship to the offender, Iowa Code § 708.2A(1), and (2) did so with
intent to inflict serious injury upon another, or used or displayed a dangerous weapon
in connection with the assault. Id. § 708.2A(2)(c). The alternatives specified in the
second element appear to be different means of committing a single offense. State
v. Michael, Nos. 0-602, 99-1578, 2000 WL 1675715, at *2 (Iowa Ct. App. Nov. 8,
2000). Tinlin does not dispute that the Iowa offense would qualify as a crime of
violence if the offender displayed a dangerous weapon in connection with the assault,
see United States v. McGee, 890 F.3d 730, 735-37 (8th Cir. 2018), but he argues that
domestic abuse assault with intent to inflict serious injury does not necessarily require



      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                          -2-
the use, attempted use, or threatened use of physical force against the person of
another.

       The logic of our circuit precedent dictates that Iowa domestic abuse assault
with intent to inflict serious injury is a crime of violence. In United States v. Quigley,
943 F.3d 390 (8th Cir. 2019), this court held that the Iowa offense of assault with
intent to inflict serious injury under Iowa Code § 708.2(1) is a crime of violence
under the force clause of the guideline. The offense at issue in Quigley required proof
that the offender committed an assault, as defined in Iowa Code § 708.1, with the
intent to inflict on another person a serious injury, as defined in Iowa Code § 702.18.
We concluded that there is no realistic probability that an offender could be convicted
of that offense, including the element of intent to inflict serious injury, without at
least threatening to use physical force against another. 943 F.3d at 395.

       Tinlin’s offense, domestic abuse assault with intent to inflict serious injury,
likewise required an assault committed with intent to inflict serious injury. Iowa
Code § 708.2A(1), (2)(c); R. Doc. 41-1, 41-2. The “domestic abuse” element of the
offense requires proof that the victim had an enumerated domestic relationship to the
offender, see Iowa Code § 236.2(2)(a)-(d), but it does not change the elements of
assault or intent to inflict serious injury. Given the conclusion in Quigley that an
assault with intent to inflict serious injury against any person necessarily requires at
least a threatened use of physical force, it follows that the same assault offense
committed against a person with a domestic relationship likewise requires at least a
threatened use of physical force. Accordingly, we conclude that Tinlin’s offense is
a crime of violence under the force clause, and the district court made no procedural
error in calculating Tinlin’s guideline range.

      The judgment of the district court is affirmed.
                     ______________________________



                                           -3-